


NELNET, INC.
EXECUTIVE OFFICERS INCENTIVE COMPENSATION PLAN


1.Purpose.


The purpose of the Nelnet, Inc. Executive Officers Incentive Compensation Plan
is to advance the interests of Nelnet, Inc. and its shareholders by
strengthening its ability to attract, retain, and motivate executive officers of
Nelnet, Inc. upon whose judgment, initiative and efforts the continued success,
growth and development of Nelnet, Inc. is dependent, by providing them with
opportunities to earn performance-based incentive compensation that aligns their
interests with the interests of the shareholders, including the achievement of
long-term strategic business objectives, and to allow such compensation to
qualify as tax-deductible “performance based compensation” under Section 162(m)
of the Internal Revenue Code.
2.Definitions.


For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)“Award” means the amount of incentive compensation for a Plan Year that the
Committee has determined is payable to a Participant in accordance with the
Plan.


(b)“Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Participant, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.


(c)“Board” means the Board of Directors of the Company.


(d)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions thereto and regulations thereunder.


(e)“Committee” means the Compensation Committee of the Board.


(f)“Company” means Nelnet, Inc., a corporation organized under the laws of
Nebraska, or any successor corporation.


(g)“Covered Employee” means a “covered employee” of the Company within the
meaning of Section 162(m) of the Code.


(h)“Executive Officer” means an “executive officer” of the Company within the
meaning of Rule 3b-7 under the Securities Exchange Act of 1934, as amended,
including the Executive Chairman of the Board.


(i)“Participant” means an Executive Officer (who may also be a Covered Employee)
who has been selected by the Committee to participate in the Plan for a
particular Plan Year and be eligible to receive an Award for that Plan Year.


(j)“Performance Based Compensation” means “performance based compensation”
within the meaning of Section 162(m) of the Code.


(k)“Plan” means this Nelnet, Inc. Executive Officers Incentive Compensation
Plan.


(l)“Plan Year” means a calendar year or such other period established by the
Committee.


3.Administration. The Plan shall be administered by the Committee. For each Plan
Year, the Committee shall select those Executive Officers who will participate
in the Plan and be eligible for an Award under the Plan for that Plan Year.
Consistent with the requirements of Section 162(m) of the Code and the
regulations thereunder, the Committee shall have the authority to adopt, alter,
and repeal such administrative rules, guidelines, and practices governing the
Plan as it shall deem advisable, and to interpret the terms and provisions of
the Plan. All determinations made by the Committee with respect to the Plan and
Awards thereunder shall be final and binding on all persons, including the
Company and all Executive Officers selected by the Committee to participate in
the Plan.






--------------------------------------------------------------------------------




4.Performance Based Compensation.


(a)The Committee shall determine the amount of Awards which Participants may be
eligible to receive by utilizing such performance measures set forth in
subsection (c) below as the Committee deems appropriate, and by taking into
account such other factors that the Committee deems appropriate in its
discretion.


(b)Notwithstanding any other terms of the Plan, the payability (as determined by
the Committee) of compensation under the Plan that the Committee intends to be
Performance Based Compensation to a Covered Employee, shall be determined by the
attainment of one or more performance goals as determined by the Committee in
conformity with Section 162(m) of the Code. The Committee shall specify in
writing, by resolution or otherwise, the Covered Employees eligible to receive
such compensation (which may be expressed in terms of a class of individuals)
and the performance goal(s) applicable to such compensation within 90 days after
the commencement of the period to which the performance goal(s) relate(s), or
such earlier time as required to comply with Section 162(m) of the Code. No such
compensation shall be payable unless the Committee certifies in writing, by
resolution or otherwise, that the performance goal(s) applicable to the
compensation were satisfied. In no case may the Committee increase the value of
compensation intended to qualify as Performance Based Compensation above the
maximum value determined under the performance formula by the attainment of the
applicable performance goal(s), but the Committee retains the discretion to
reduce the value below such maximum.


(c)Unless and until the Committee proposes for a shareholder vote and the
shareholders approve a change in the general performance measures set forth
herein, the performance goal(s) upon which the payment of compensation to a
Covered Employee that is intended to qualify as Performance Based Compensation
shall be limited to the following performance measures, in each case based on
objective criteria:


(i)Levels of earnings per share; net income; income before income taxes; net
interest income; earnings per share or net income excluding derivative market
value and foreign currency adjustments; revenues from fee-based businesses
(including measures related to the diversification of revenues from fee-based
business and increases in revenues through both organic growth and
acquisitions); student loan assets; and total assets;


(ii)Return on equity, return on assets or net assets, return on capital
(including return on total capital or return on invested capital), and ratio of
common equity to total assets;


(iii)Share price or shareholder return performance (including, but not limited
to, growth measures and total shareholder return, which may be measured in
absolute terms and/or in comparison to a group of peer companies or an index);


(iv)Student loan servicing and other education finance or service customer
measures (including loan servicing volume and service rating levels under the
student loan servicing contract with the U.S. Department of Education);


(v)Cash flow measures (including, but not limited to, cash flows from operating
activities, cash flow return on investment, assets, equity, or capital, and
generation of long-term cash flows (including net cash flows from the Company’s
securitized student loan portfolio));


(vi)Market share;


(vii)Operating performance and efficiency targets;


(viii)Employee engagement, productivity, and satisfaction measures;


(ix)Levels of, or increases or decreases in, operating margins, operating
expenses, and/or nonoperating expenses;


(x)Business segment performance measures (including growth in customer base,
revenues, and segment profitability, as well as management of operating expense
levels);


(xi)Consummation of acquisitions, dispositions, projects, or other specific
events or transactions (including specific events or transactions intended to
enhance the long-term strategic positioning of the Company);


(xii)Performance of investments; and


(xiii)Regulatory compliance measures.






--------------------------------------------------------------------------------




Any performance measure(s) may be used to measure the performance of the Company
as a whole and/or any one or more operating segments and/or subsidiaries of the
Company or any combination thereof, as the Committee may deem appropriate, and
any performance measure(s) may be used in comparison to the performance of a
group of peer companies, or a published or special index that the Committee, in
its sole discretion, deems appropriate. No performance measure(s) may be used,
however, unless the outcome is substantially uncertain at the time the Committee
establishes the measure(s).


(d)The Committee may provide that any evaluation of attainment of a performance
goal may include or exclude any of the following events that occurs during the
relevant period: (i) asset write downs; (ii) litigation judgments or
settlements; (iii) the effect of changes in tax laws, accounting principles, or
other laws or regulations affecting reported results; (iv) any reorganization or
restructuring transactions; (v) extraordinary nonrecurring items as described
under generally accepted accounting principles and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s Annual Report on Form 10-K for the applicable year; and (vi)
significant acquisitions or divestitures. To the extent such inclusions or
exclusions affect payments to Covered Employees, they shall be prescribed in a
form that meets the requirements of Section 162(m) of the Code for
deductibility.


(e)In the event that applicable tax and/or securities laws change to permit
discretion by the Committee to alter the governing performance measures without
obtaining shareholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining shareholder approval. In
addition, in the event that the Committee determines that it is advisable to
make compensation payments to Covered Employees that shall not qualify as
Performance Based Compensation, the Committee may make such payments without
satisfying the requirements of Section 162(m) of the Code.


(f)In no event shall the amount paid under the Plan to a Participant with
respect to any calendar year exceed the lesser of (i) 150% of that Participant’s
base salary for that year; or (ii) $1,000,000.


5.Payment of Awards. The Award of each Participant for a Plan Year shall be paid
promptly after the determination of the payability of such Award is determined
by the Committee, and in any event the timing of the payment of an Award shall
comply in all respects with the provisions of Section 409A of the Code. If a
Participant dies after the end of a Plan Year but before receiving payment of
any Award, the amount of such Award shall be paid to a designated Beneficiary,
or, if no Beneficiary has been designated, to the Participant’s estate, as soon
as practicable after the Award for the Plan Year has been determined.


6.Nontransferability. No Award or rights under this Plan may be transferred or
assigned other than by will or by the laws of descent and distribution.


7.Amendments and Termination. The Board may terminate the Plan at any time and
may amend it from time to time; provided, however, that no termination or
amendment of the Plan shall adversely affect the rights of a Participant or a
Beneficiary to a previously earned Award.


8.General Provisions.


(a)Nothing set forth in this Plan shall prevent the Board from adopting other or
additional compensation arrangements. Neither the adoption of this Plan or any
Award hereunder shall confer upon an Executive Officer any right to continued
employment.


(b)No member of the Board or the Committee, nor any officer or employee of the
Company acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination, or interpretation taken or made with
respect to the Plan, and all members of the Board or the Committee and all
officers or employees of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination, or interpretation.


(c)Governing Law. The validity, construction, and effect of this Plan, and any
rules and regulations relating to this Plan, shall be determined in accordance
with the laws of the State of Nebraska, without giving effect to principles of
conflict of laws thereof.


(d)Effective Date; Term of Plan. The Plan shall be effective as of January 1,
2014. The Plan shall expire on January 1, 2019, which is five years after the
effective date of the Plan.


(e)Titles and Headings. The titles and headings of the Sections in the Plan are
for convenience of reference only. In the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.




